DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0291637) in view of Mizrahi (US 2019/0343334).
Yu discloses for claim 1 except where emphasized, brackets PTO: 1. (Previously Presented) An apparatus (10) for preparing a foam from a food liquid[abstract], which is selected from the group consisting of milk and milk-based liquids[abstract], comprising a base body (16)[9] provided with electrical connection means (52, 54)[fig 1], and an upper unit (12, 14) [11,12]arranged to be releasably placed on the base body (16) to be electrically connected to the base body (16) through said electrical connection means (52, 54), wherein the upper unit (12, 14) comprises a vessel (12)[11] for containing an amount of liquid, a stirring member (24)[5] detachably mounted inside the vessel (12)[¶¶31-32] and arranged to be driven to rotate about an axis of rotation (z)[31], heating means (40) [2]for heating the liquid contained in the vessel (12)[11], and electrically operated driving means (42, 44, 46) [6 ¶29]for driving the stirring member (24) to rotate about said axis of rotation (z), wherein the upper unit (12, 14) comprises an upper body (12) [11]and an intermediate body (14) [12]separate from each other[¶¶3,34], wherein the upper body (12) acts as a vessel and includes a main portion (18) of cylindrical shape[fig 1], which is open at its top, and the intermediate body (14) houses said heating means (40) and said electrically operated driving means (42, 44, 46)[fig 1], wherein the upper body (12) further includes a coupling portion (20) of cylindrical shape[¶¶3,34], which is placed underneath the main portion (18) and communicates therewith[¶¶3,34], wherein the intermediate body (14) has at its top a seat (34)[11,12 are separate separated by  disc 3 with 12 having bracket 14 with 2 form a seat shown fig 1] for receiving the coupling portion (20) of the upper body (12) [¶¶3,34,35], wherein the upper body (12) and the intermediate body (14) are provided with releasable coupling means (36, 38) for coupling the upper body (12) with the intermediate body (14) when the coupling portion (20) of the upper body (12) is inserted into the seat (34) of the intermediate body (14) [¶¶3,34,35], and wherein said heating means (40) are arranged around the seat (34) of the intermediate body (14)[fig 1].
Yu discloses in ¶¶28,31,32,34 (figures 1-10) an apparatus comprising a base (9), and an upper unit (1) arranged to be releasably placed on the base to be electrically connected to the base, the upper unit comprises a vessel (3) for containing an amount of liquid, a stirring member (5) detachably mounted inside the vessel, heating means (2), and electrically-operated driving means (6) for driving the stirring member, the upper unit comprises an upper body (11) and an intermediate body (12) separate from each other, wherein the upper body acts as vessel and the intermediate body houses said heating means and electrically-operated driving means. The heating device is arranged around the seat of the intermediate body.
The subject matter of claim 1 of the present application differs from this known system in that the upper body includes a coupling portion which is placed underneath the main portion, the intermediate body has at its top a seat for receiving the coupling portion of the upper body and provided with releasable coupling means for coupling the upper body with the intermediate body. 
Mizrahi teaches a portable blender including a container 102, base 104, bladeless container base or intermediate body 106. Each of  bladed container base 104 and bladeless container base 106 include a threaded region that may be mechanically coupled to a complementary threaded region at the bottom 118 of the container body 102.
The advantage is ease of coupling and uncoupling for cleaning.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify couplings of Yu with threads as taught by Mizrahi for ease of coupling and uncoupling for cleaning.

2. (Previously Presented) The apparatus according to claim 1, wherein said coupling means (36, 38) are threaded coupling means including an external thread (36) provided on the coupling portion (20) of the upper body (12) and a mating internal thread (38) provided in the seat (34) of the intermediate body (14). See the rejection of claim 1.

3. (Previously Presented) The apparatus according to claim 1, wherein said heating means (40) include an electrical resistor[fig 4]. Heating disc 2 is implicitly a resistance heater.

4. (Previously Presented) The apparatus according to claim 3, wherein said electrical resistor (40) has a spiral shape extending along a line following the internal thread (38) of the seat (34) of the intermediate body (14). The heating disc 2 has a spiral shape.


5. (Previously Presented) The apparatus according to claim 1, further comprising user interface means (50) [7]for allowing control of the apparatus by the user[¶36].

6. (Previously Presented) The apparatus according to claim 5, wherein said user interface means (50) are provided on the intermediate body (14) or on the base body (16)[handle 8, ¶14,fig 1,handle extends to intermediate body].

7. (New) An apparatus (10) for preparing a foam from a food liquid, which is selected from the group consisting of milk and milk-based liquids, consisting of: a base body (16) provided with electrical connection means (52, 54), and an upper unit (12, 14) arranged to be releasably placed on the base body (16) to be electrically connected to the base body (16) through said electrical connection means (52, 54), wherein the upper unit (12, 14) comprises a vessel (12) for containing an amount of liquid, a stirring member (24) detachably mounted inside the vessel (12) and arranged to be driven to rotate about an axis of rotation (z), heating means (40) for heating the liquid contained in the vessel (12), and electrically operated driving means (42, 44, 46) for driving the stirring member (24) to rotate about said axis of rotation (z), wherein the upper unit (12, 14) comprises an upper body (12) and an intermediate body (14) separate from each other, wherein the upper body (12) acts as a vessel and includes a main portion (18) of cylindrical shape, which is open at its top, and the intermediate body (14) houses said heating means (40) and said electrically operated driving means (42, 44, 46), wherein the upper body (12) further includes a coupling portion (20) of cylindrical shape, which is placed underneath the main portion (18) and communicates therewith, wherein the intermediate body (14) has at its top a seat (34) for receiving the coupling portion (20) of the upper body (12), wherein the upper body (12) and the intermediate body (14) are provided with releasable coupling means (36, 38) for coupling the upper body (12) with the intermediate body (14) when the coupling portion (20) of the upper body (12) is inserted into the seat (34) of the intermediate body (14), and wherein said heating means (40) are arranged around the seat (34) of the intermediate body (14).See the rejection of claim 1.

8. (New) The apparatus according to claim 1, wherein the intermediate body (14) houses electrically operated driving means for driving the stirring member (24) to rotate about an axis of rotation (z) and comprising an electric motor (42) [4]arranged to drive a drive shaft (44) [¶30]to rotate about the axis of rotation (z) and a magnetic structure (46) [64]fixed to the drive shaft (44) so as to rotate therewith about the axis of rotation (z)[¶30,fig6,7], wherein the magnetic structure (46) is magnetically coupled with the stirring member (24) through a bottom wall (34b) of a seat (34) of the intermediate body (14) and through a bottom wall (22) of the coupling portion (20) of the vessel (12)[¶¶28-31], and wherein the magnetic structure (46) generates a rotating magnetic field which, interacting with permanent magnets of the stirring member (24), induces a rotation of said stirring member (24) about the axis of rotation (z)[¶¶28-31, 38-40].
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761